Continuing Abatement Order filed May 31, 2012.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00676-CR
                                    ____________

                             THERON OWENS, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                       On Appeal from the 178th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1167769


                    CONTINUING ABATEMENT ORDER

       On April 24, 2012, this court abated the appeal and directed the trial court to reduce
to writing its findings of fact and conclusions of law on the voluntariness of appellant’s
statements. Tex. Code Crim. Proc. art. 38.22 ' 6; Urias v. State, 155 S.W.3d 141, 142 (Tex.
Crim. App. 2004); Wicker v. State, 740 S.W.2d 779, 784 (Tex. Crim. App. 1987); Tex. R.
App. P. 44.4. The order required that the findings of fact and conclusions of law be
included in a supplemental clerk’s record and filed with the clerk of this court on or before
May 25, 2012.
       On May 25, 2012, the trial court’s findings of fact and conclusions of law were filed
with this court. The document was not included in an official supplemental clerk’s record,
however.
       Accordingly, the Harris County District Clerk is directed to file a supplemental
clerk’s record containing the trial court’s findings of fact and conclusions of law signed by
the court on May 22, 2012, with the clerk of this court on or before June 15, 2012.
       The appeal remains abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental clerk’s record is filed in this court.      The court will also consider an
appropriate motion to reinstate the appeal filed by either party.
       It is so ORDERED.



                                      PER CURIAM




                                              2